Title: 4th.
From: Adams, John Quincy
To: 


       Employ’d great part of the day in collecting the theses. I have now as many as I shall want excepting five or six in fluxions which I cannot easily find, as I do not understand the doctrine enough for my own satisfaction: in the evening the sodality met at Mayo’s chamber, and play’d till 9.
       I was very much fatigued and retired to bed quite early.
       Timothy Fuller of Needham, Suffolk County, will be 22. the 26th. of next July. I have very little acquaintance with this person, and his character is such as will not induce me to cultivate an intimacy with him. His countenance is perfectly stupid, and has no other expression than that of gin or brandy, his chief talent lies in drinking largely of these liquors without apparent intoxication, and in smoking tobacco; and this talent he improves by incessant application; as a classmate I insert his name, and my plan obliges me to give the traits which distinguish his character. I would fain mention his virtues; but if he possesses any they are too deep to be perceived by common observation.
       